STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 4, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
PATRICIA CHAMBERS,                                                            OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-0651 (BOR Appeal No. 2049005)
                   (Claim No. 2008025620)

JACKSON COUNTY COMMISSION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Patricia Chambers, by Otis R. Mann Jr, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Jackson County Commission, by
Alyssa A. Sloan, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 27, 2014, in which
the Board affirmed a November 22, 2013, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s June 26, 2013,
decision to deny the request to reopen the claim for payment of temporary total disability
benefits. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Chambers was working as a janitor for Jackson County Commission on December
18, 2007, when she was injured. According to the report of injury, her foot slipped on some
gravel and she twisted her left knee. On December 26, 2007, Ms. Chambers reported to Daniel
Trent, D.O., for an evaluation of her left knee. Dr. Trent signed her application for workers’
compensation benefits and diagnosed a left knee sprain. Dr. Trent further opined that she would
not miss any more than four days due to the injury. On January 7, 2008, the claims administrator
held the claim compensable for a left knee sprain. On April 4, 2008, the claims administrator
                                                1
determined that Ms. Chambers was not disabled for more than three days related to her sprain so
her claim was closed for temporary total disability benefits.

        On May 31, 2011, Ms. Chambers reported to Stephanus Serfontein, M.D., complaining of
pain in her left knee related to her 2007 sprain. On July 6, 2011, Ms. Chambers reported to
Clifford Roberson, M.D., for an orthopedic evaluation. Dr. Roberson’s diagnosis was chronic
right knee pain, internal derangement of the right knee, atrophy of the left lower extremity, and
internal derangement of the left knee. Dr. Roberson requested an MRI of the left knee. The
claims administrator denied the request for an MRI. On February 1, 2013, Ms. Chambers
underwent an MRI of her left knee. It was interpreted as revealing a small amount of joint
effusion, a possible anterior cruciate ligament injury with abnormal signal intensity and a
possible lateral meniscus tear, which was degenerative in nature, and a parameniscal cyst was
also seen adjacent to lateral meniscus. Based upon the MRI, a follow-up was suggested.

        On February 12, 2013, Ms. Chambers underwent anterior cruciate ligament
reconstruction surgery. The surgery was not covered under workers’ compensation. A reopening
application dated April 9, 2013, was signed by Dr. Roberson, which requested that the diagnosis
of a meniscus tear of the left knee and old disruption of the anterior cruciate ligament of the left
knee be added to the compensable diagnosis of the claim. Dr. Roberson indicated that there had
been aggravation or progression of Ms. Chambers’s disability since she was released to return to
work. Dr. Roberson requested physical therapy and certified Ms. Chambers as temporarily and
totally disabled from March 11, 2013, through June 11, 2013.

        Rebecca Thaxton, M.D., performed a record review on September 13, 2011. Dr. Thaxton
opined that Ms. Chambers continuing disability following the surgery should not be covered
under the claim because the surgery was not covered under the claim, was in no way was related
to a compensable diagnosis, and was not a progression or aggravation of the compensable injury.
The claims administrator denied Ms. Chambers reopening application on June 26, 2013, and she
protested.

       The Office of Judges determined that the claim should not be reopened for further
temporary total disability benefits. The Office of Judges noted that Dr. Roberson requested
temporary total disability benefits from March 11, 2013, through June 11, 2013, due to the
February 12, 2013, surgery to repair her anterior cruciate ligament tear in the left knee. The
Office of Judges determined that the anterior cruciate ligament tear was not a compensable
diagnosis in this claim. The Office of Judges noted that the only accepted diagnosis was a left
knee sprain in 2007. The Office of Judges also noted that the anterior cruciate ligament
reconstruction surgery was not authorized under this claim. Accordingly, the Office of Judges
determined that the claims administrator’s decision to deny the reopening request was correct.
The Office of Judges determined that the request was not based upon an aggravation or
progression of a compensable diagnosis. The Office of Judges also found that the evidence did
not support a finding that the anterior cruciate ligament tear was causally related to the
compensable injury of December 18, 2007. The Office of Judges noted that the evidence showed
that Ms. Chambers received no medical treatment for her left knee injury from approximately
2007 until 2011, which supported the inference that her sprain and anterior cruciate ligament tear
                                                 2
were not related. The Office of Judges further noted that Dr. Roberson’s diagnosis of chronic
pain and internal derangement of the uninjured right knee further supported its decision because
it suggests that Ms. Chambers’s most recent left knee symptoms were unrelated to the
compensable injury.

        We agree with the Office of Judges and Board of Review. There is not enough credible or
reliable evidence to show that the anterior cruciate ligament surgery and the resulting period of
disability is in any way related to the 2007 sprain. On the other hand, there is ample evidence
that the anterior cruciate ligament tear and the knee symptoms were not related to the 2007
injury. Ms. Chambers sprained her knee in 2007 and did not seek medical treatment for her
anterior cruciate ligament problems until 2011. In 2012, her treating physician Dr. Serfontein
noted that she had significant left knee pain due to a recent injury. She also returned to work
after her 2007 sprain and continued to work by her own admission until March 12, 2013.
Furthermore, her MRI and anterior cruciate ligament reconstruction surgery have not been
approved under this claim. Because Ms. Cambers surgery on her anterior cruciate ligament was
not related to a compensable injury, temporary total disability benefits for her recovery from that
surgery were properly denied by the Office of Judges and Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 4, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum




                                                3